Clutterbug Move Management, Inc. 29 Church Street South Orange, New Jersey 07079 (201) 317-6922 October 8, 2013 VIA EDGAR U.S. Securities and Exchange Commission Division of Corporation Finance treet, N.E. Washington, D.C. 20549-6010 Re: Clutterbug Move Management, Inc. Registration Statement on Form S-1 File No. 333-187248 Dear Sir or Madam: Request is hereby made for the acceleration of the effective date of the Registration Statement on Form S-1 for Clutterbug Move Management, Inc., File No. 333-187248, to 5:00 p.m., Eastern Time, on Thursday, October 10, 2013, or as soon as practicable thereafter. The Company acknowledges that: · should the Commission or the staff, acting pursuant to delegated authority, declare the filing effective, it does not foreclose the Commission from taking any action with respect to the filing; · the action of the Commission or the staff, acting pursuant to delegated authority, in declaring the filing effective, does not relieve the company from its full responsibility for the adequacy and accuracy of the disclosure in the filing; and · the Company may not assert staff comments and the declaration of effectiveness as a defense in any proceeding initiated by the Commission or any person under the federal securities laws of the United States. Very truly yours, CLUTTERBUG MOVE MANAGEMENT, INC. By: /s/ Victoria Young Name: Victoria Young Title: Chief Executive Officer
